Graves, J.
The court erred in overruling the question put on cross-examination to the plaintiff below. He had sworn on his own behalf to an interview with Liehtenburg, and that the latter admitted having received the proceeds of the flour in controversy, but claimed that there was an old account with Baker, the person who had drawn in Mair’s favor on defendants in error against the proceeds of the flour, and it was quite competent to call out on the cross-examination all that Lichtenburg said on the subject in the same conversation. The proper practice has been so often and so fully explained that a reference to a few of the cases will be sufficient. Beaubien v. Cicotte 12 Mich., 459; Detroit & Milwaukee R. R. Co. v. Van Steinburg 17 Mich. 99; Turner v. Grand Rapids 20 Mich. 390; O’Donnell v. Segar 25 Mich. 367; Wilson v. Wagar 26 Mich. 452; Haynes v. Ledyard 33 Mich. 319.
As the other charges of error urged in the brief do not strike the court as serious, it is not without some reluctance that a new trial is ordered for the misstep referred to. But it appears unavoidable. The ruling cannot be reconciled with the decisions, and it is not possible to say it worked no prejudice.
The judgment must be reversed with costs, and a new trial granted.
The other Justices concurred.